FILE COPY




   BRIAN QUINN
    Chief Justice
                                 Court of Appeals                               VIVIAN LONG
                                                                                    Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                    MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                    P. O. Box 9540
                                                                                  79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                      (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                    February 23, 2015

Julie Goen Panger
THE KIECHLER LAW FIRM PLLC
619 Broadway
Lubbock, TX 79401
* DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00389-CR, 07-14-00410-CR
          Trial Court Case Number: 2013-437,920, 2013-400,018

Style: Steven Regalado v. The State of Texas

Dear Counsel:

        By Order of the Court, the motion for an extension of time to file Appellant's brief
is this day granted. The brief is due on or before Friday, March 13, 2015, with the
admonition that additional extensions will not be granted absent extreme and unusual
circumstances of which you will please take due notice. Failure to comply with this
deadline may result in the appeal being abated and the cause remanded to the trial
court for further proceedings per Rule 38.8(b)(2) of the Texas Rules of Appellate
Procedure.

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK

xc:       Jeffrey S. Ford (DELIVERED VIA E-MAIL)